EXHIBIT 10.45

 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

 

DISTRIBUTION AGREEMENT

 

THIS DISTRIBUTION AGREEMENT (this “Agreement”) is made as of February 26, 2004
(the “Effective Date”), between ACCESS BUSINESS GROUP INTERNATIONAL LLC
(“Access”), a Michigan limited liability company with its principal place of
business at 7575 East Fulton Road, Ada, Michigan 49355, United States; and
INTERLEUKIN GENETICS INC. (“Seller”) a Delaware corporation with its principal
place of business at 135 Beaver Street, Waltham, Massachusetts 02452.

 

WHEREAS, Access and Seller have entered into an Exclusive License Agreement
dated as of March 5, 2003 (the “License Agreement”) pursuant to which Seller has
licensed certain technology to Access for use within certain fields including,
without limitation the Nutrigenomics Field (as defined in the License
Agreement);

 

WHEREAS, the parties wish to enter into this agreement to describe the terms
pursuant to which Seller will provide Genetic Tests (as defined below) to Access
for resale to third parties; and

 

WHEREAS, Quixtar Inc. (“Quixtar”), an affiliate of Access, shall sell Genetic
Test Kits (as defined below) to its Independent Business Owners (“IBOs”).

 

The parties agree as follows:

 

1.                                       Purchase.  Subject to the terms of this
Agreement, during the Term (as defined below), Access shall purchase from
Seller, and Seller shall provide to Access, *** Genetic Tests.  Such purchases
shall be made at any time during the period commencing on the Effective Date and
continuing until the first anniversary of the date on which Seller first obtains
the Required Certifications (the “Term”).  Except as otherwise provided in this
Agreement, such purchases shall be made via purchase orders under Access’
standard terms and conditions of purchase, a copy of which is attached hereto as
Exhibit A.  If there is any conflict between such terms and conditions and of
this Agreement, then the terms of this Agreement shall prevail.  As used in this
Agreement, (a) a “Genetic Test” means a genomic test used to determine
appropriate recipients of a Nutrigenomics Consumable (as such term is defined in
the License Agreement) which shall include a report prepared by Seller in
accordance with CLIA requirements (a “Report”) a sample copy of which is
attached hereto as Exhibit B and (b) a “Genetic Test Kit” means the product to
be provided by Quixtar to IBOs that is used for the collection of genetic
materials from end-users.  During the Term of this Agreement, Access will
provide Seller with a rolling non-binding forecast of projected purchases of
Genetic Tests for each ensuing 12-month period, which forecast shall be updated
each month during the Term of this Agreement. In connection therewith (a) Access
shall use reasonable efforts to distribute its purchase of Genetic Tests from
Seller as evenly as possible over the Term and (b) Seller shall not be obligated
to provide more Genetic Tests in any single calendar month than it can
reasonably perform, provided, however, that Seller agrees that it has the
capacity to provide  *** Genetic Tests per month.

 

2.                                       Conditions to Purchase.  The
obligations of Access under Section 1 shall be subject to the receipt by Access
of evidence to its reasonable satisfaction that (a) the Genetic Tests will be
performed in a clinical laboratory that has obtained all certifications required
(the “Required Certifications”) under the Clinical Laboratory Improvement Act of
1988, as amended

(“CLIA”), (b)

 

--------------------------------------------------------------------------------


 

Seller, such laboratory, and the Genetic Tests to be provided by Seller in such
laboratory are each in full compliance with all applicable industry standards
and applicable laws, regulations, and standards and (c) the distribution of
Genetic Tests by Access or its affiliates shall not, in Access’ reasonable
determination, subject Access to a material risk with respect to product
liability.  Access agrees and acknowledges that, at certain volumes, Seller may
subcontract the Genetic Tests to other laboratories (“Reference Labs”), provided
that any such Reference Lab meet the Required Certifications under CLIA, and
Seller provides such documentation to Access at least thirty (30) days prior to
the effectiveness of any subcontract.

 

3.                                       Payment Terms.  The price for each
Genetic Test is ***.  Such price is inclusive of the testing services and
analysis contemplated by the Genetic Test, and the Reports to end-users without
further charge, but exclusive of value-added, sales or other applicable taxes,
transportation costs and substantial modifications to the Reports. Access shall
pay for development costs in the event of substantial modifications to the
Report, as requested by Access. If substantial modifications to the Reports are
required pursuant to applicable law, Seller shall bear the cost thereof. Access
shall provide written notice to Seller within ten (10) days of the sale by
Quixtar of each Genetic Test Kit to an IBO.  Seller shall invoice Access within
30 days of its delivery of a Report to the end user or other party, pursuant to
applicable law.  Payment is due within thirty (30) days of receipt of such
invoice.  Overdue payments shall bear interest at the rate of one percent (1%)
per month until paid in full.

 

4.                                       Warranties.  Seller represents and
warrants to Access that (a) except for sales of Genetic Tests to Access prior to
the receipt by Seller of the Required Certifications as described in Section 1
of this Agreement, prior to the sale of any Genetic Test under this Agreement,
it shall have necessary qualifications, expertise, authority, registrations,
licenses, and permits to enable it to perform its obligations under and
contemplated by this Agreement; (b) the services and reports included in
connection with each Genetic Test shall be performed in a professional manner in
accordance with industry standards, free from material faults and defects; (c)
the Genetic Tests shall conform in all material respects to all  specifications
and performance criteria standards or other requirements that are agreed upon by
Seller and Access and included to in the packaging of the Genetic Test; (d)
except for sales of Genetic Test prior to the receipt by Seller of the Required
Certifications as described in Section 1 of this Agreement, the Genetic Tests
and the services associated therewith shall comply with all applicable federal,
state and local laws and regulations; (e) to the knowledge of Seller, (i) Seller
is the owner of all right, title and interest in and to, or otherwise holds a
license under, the intellectual property associated with the  Genetic Tests and
(ii) its performance of the Genetic Tests contemplated by this Agreement does
not infringe the patent rights of any third party; and (f) Seller shall
supervise the Reference Labs to the extent necessary to provide quality
assurance of the Genetic Tests  at the same level as provided at Seller’s own
facility.  Seller has and follows, and will continue to have and follow,
adequate quality and security procedures that will assure that the Genetic Tests
will comply with the foregoing representations and warranties.  Upon written
request, Seller shall give Access certificates of compliance with respect to
applicable laws and regulations.  Access’ approval of any specification or other
standards shall not relieve Seller of any of its warranties under this Section. 
Seller’s warranties extend to future performance of the services and survive
inspection, tests, acceptance and payment.  Seller shall extend to all end-users
to which it provides Genetic Tests the warranty set forth on Schedule A attached
hereto and incorporated herein by reference (the “End-User Warranty”).

 

5.                                       Term; Termination.   This Agreement
shall commence on the Effective Date and shall continue until expiration of the
Term.  Either party may terminate this Agreement by written notice to the other
party if the other party is in material default in the performance of any of its
obligations hereunder  and fails to remedy such default within 30 days after
receiving written notice of such default.  In addition, either party may
immediately terminate this Agreement by written notice to the other:  (a) if the
other party has ceased its business activities or has otherwise begun winding up
its business affairs; (b) if bankruptcy, reorganization, arrangement or
insolvency proceedings, or other proceedings for relief under

 

2

--------------------------------------------------------------------------------


 

any bankruptcy or similar law or laws for the relief of debtors, are instituted
by or against the other party and are consented to or are not dismissed within
60 days after such institution; (c) if a custodian, liquidator, receiver or
trustee is appointed for the other party or the major part of its property and
is not discharged within 60 days after such appointment; (d) if the other party
becomes insolvent or bankrupt, is generally not paying its debts as they become
due, makes any assignment for the benefit of its creditors or makes any
comparable arrangement with its creditors; (e) upon the occurrence of any Force
Majeure Event (defined below) that delays performance of the other party of this
Agreement for more than 30 days; or (f) if the conditions set forth in Section 2
are not satisfied in the first quarter of 2005.  The termination of this
Agreement shall not affect any of the provisions of this Agreement that by their
nature are intended to continue after termination, including but not limited to
Section 4 (Warranties), this Section, Section 7 (Indemnification), and Section
17 (Confidentiality).

 

6.                                       Exclusivity.  Seller agrees that Access
shall be the exclusive worldwide distributor of the Genetic Tests for use in the
Nutrigenomics Field (as defined in the License Agreement).

 

7.                                       Indemnification.

 

(a)                                  Indemnification by Seller.  Seller shall
defend, indemnify and hold Access (including its affiliates members, managers,
directors, officers, employees, agents, IBOs, customers, and end-users) harmless
from and against any damages, claims, costs and expenses (including actual
attorneys’ fees and recall costs and expenses) arising from or relating to (i)
any breach or misrepresentation by Seller under this Agreement and (ii) any
claim by an end-user of the Genetic Test.

 

(b)                                 Indemnification by Access.  Access shall
defend, indemnify and hold Seller (including its members, managers, directors,
officers, employees, agents, customers, and end-users) harmless from and against
any damages, claims, costs and expenses (including actual attorneys’ fees and
recall costs and expenses) arising from or relating to (a) any breach or
misrepresentation by Access under this Agreement, (b) the manufacture, use or
sale by Access, or the use by any end-user, of any Genetic Test Kits.

 

(c)                                  Procedures.  If any action, suit,
proceeding or claim shall be commenced in respect of which a party may demand
indemnification, the indemnified party shall notify the indemnifying party to
that effect with reasonable promptness.  The indemnifying party shall have the
opportunity to defend against such action, suit, proceeding or claim.  The
indemnified party shall have the right to employ its own counsel and participate
in the defense of any matter at its own expense.  If the indemnifying party
fails to defend as required hereunder, the indemnified party may defend itself
at the indemnifying party’s expense.  Each party shall render to the other
assistance as may be reasonably required in connection with the defense of any
such matter.

 

(d)                                 Product Recall.  If the Genetic Tests Kits
constitute a health or safety hazard or risk, or if the Genetic Test Kits or
their distribution becomes the subject of heightened governmental regulation,
then Access shall have the right to recall such Genetic Test Kits at its sole
expense; provided, that, if the reason for the recall is the Genetic Test, then
Seller shall pay the reasonable costs of such recall.

 

8.                                       Insurance.  Seller shall maintain
insurance coverage that will fully protect both Seller and Access from any and
all claims and liabilities of any kind or nature for property damage, personal
injury, death and economic damage, to any person, that arises from the
performance of the Genetic Tests or any activities connected with the Genetic
Tests, including the following:

 

3

--------------------------------------------------------------------------------


 

Product Liability

 

U.S.

$  1,000,000 (per occurrence)

 

General Liability

 

U.S.

$  1,000,000 (per occurrence)

 

Workers’ Compensation

 

Statutorily Required Coverage

 

Excess Liability (Umbrella Form)

 

U.S.

$  3,000,000

 

 

Seller further agrees to furnish to Access, upon written request on and after
the Effective Date, insurance certificates which will confirm its insurance
coverage in the amounts referenced above, to arrange for its liability insurance
carriers to include Access as an additional insured under its standard vendor’s
product liability insurance policy and to arrange for its insurance carriers to
include as part of all such certificates the requirement to furnish 30 days
advance written notice to Access of any material change in, or cancellation or
termination of, such insurance policies.

 

9.                                       Force Majeure.  Subject to the other
provisions of this Agreement, in the event that either party is unable to
perform any of its obligations under this Agreement because of natural disaster,
actions or decrees of governmental bodies that would require licensure,
certifications, or similar qualifications, or events or causes beyond the
control of the affected party (a “Force Majeure Event”) all obligations of the
affected party under this Agreement shall be immediately suspended, provided
that such affected party promptly gives the other party notice of the occurrence
of the Force Majeure Event.  The affected party shall use commercially
reasonable efforts to eliminate the obstacles preventing its performance and to
resume its performance under the Agreement as soon as possible.

 

10.                                 Assignment; No Third-Party Beneficiaries. 
Neither party shall assign, transfer or subcontract this Agreement or any part
of this Agreement, directly or indirectly, without the other party’s prior
written consent; provided, however, that either party may, without the written
consent of the other, assign this Agreement and its rights and delegate its
obligations hereunder to its affiliates, or in connection with the transfer or
sale of all or substantially all of such party’s assets or business related to
this Agreement, or in the event of its merger, consolidation, change in control
or similar transaction.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by and against the respective successors and
permitted assigns of each of the parties to this Agreement.  Nothing expressed
or implied in this Agreement will be construed to give any person or entity
other than the parties to this Agreement any legal or equitable right, remedy,
claim under or with respect to this Agreement or any provision of this
Agreement.

 

11.                                 Notices.  All notices and other
communications under this Agreement shall be in the English language, in writing
and shall be deemed to have been duly given when either personally delivered, or
sent by facsimile or sent by express delivery service with charges prepaid and
receipt requested, or, if those services are not available, when mailed (postage
prepaid) by certified mail with return receipt requested, to the parties at
their respective addresses set forth below.  Any party may change its address by
written notice to the other party.

 

Interleukin Genetics Inc.

135 Beaver Street – 2nd Floor

Waltham, Massachusetts 02452

Attn:  Fenel Eloi

 

Access Business Group International LLC

7575 Fulton Street East

Ada, Michigan 49355

Attn:  Director-Strategic Procurement

 

4

--------------------------------------------------------------------------------


 

12.                                 Entire Agreement; Amendments.  This
Agreement contains the entire agreement of the parties (except as it may be
supplemented by a purchase order) and replaces all prior agreements and
understandings.  This Agreement may be amended, modified, superseded, or
canceled and any of the terms or conditions in this Agreement may be waived,
only by a written instrument signed by each party to this Agreement or, in the
case of a waiver, by or on behalf of the party waiving compliance.  The failure
of any party at any time to require performance of any provision in this
Agreement shall not affect the right at a later time to enforce that or any
other provision.  No waiver by any party of any condition, or of any breach of
any term contained in this Agreement, in any one or more instances, shall be
deemed to be a further or continuing waiver of that or any other condition or
breach.  No course of dealing between the parties or usage of trade shall be
effective to amend, supplement, modify, or otherwise alter, in whole or in part,
the express terms of this Agreement.

 

13.                                 Expenses.  Each party shall bear their own
expenses associated with the preparation and negotiation of this Agreement.  In
the event of any dispute or if it becomes necessary to enforce the provisions of
this Agreement, the successful party shall be entitled to recover reasonable
expenses, including attorneys and other professional fees, in addition to any
other available remedy.

 

14.                                 Severability.  This Agreement shall be
interpreted in all respects as if any invalid or unenforceable provision were
omitted from this Agreement.  All provisions of this Agreement shall be enforced
to the full extent permitted by law.

 

15.                                 No Agency.  This Agreement does not in any
way create the relationship of principal and agent, employer and employee,
partner or joint venturer between Seller and Access or any of its affiliates. 
Under no circumstances shall Seller or its employees be considered to be the
agents or employees of Access, or vice versa.  Neither Seller nor Access shall
(a) act or attempt to act or represent itself directly or by implication, as
agent or employee of the other or in any manner, (b) assume or create or attempt
to assume or create, any obligation on behalf of or in the name of the other, or
(c) make any representations, guarantees, or warranties on behalf of or in the
name of the other with respect to any matter.

 

16.                                 Governing Law; Venue.  This Agreement shall
be governed by and shall be construed in accordance with the internal laws of
the State of Michigan, without regard to conflicts of law principles.  Each
party (a) agrees that any litigation arising out of this Agreement may be
brought only in the state or federal courts whose jurisdiction includes Kent
County, Michigan, (b) consents to the jurisdiction of such courts, and (c)
waives any argument that any such court is an inconvenient forum.

 

17.                                 Confidentiality.  Any public announcement or
similar publicity with respect to this Agreement shall be issued, if at all, at
such time and in such manner as Access and Seller shall reasonably agree. Unless
agreed to by the parties in advance or if and to the extent required by law or a
national securities exchange on which a party’s securities are listed, each
party shall keep this Agreement strictly confidential and may not make any
disclosure of this Agreement to any person or entity.  Prior to any such
mandated disclosure, the disclosing party shall seek confidential treatment of
pricing, purchase, and other similar terms contained in this Agreement.

 

18.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Distribution Agreement as
of the date first set forth above.

 

 

ACCESS BUSINESS GROUP

 

INTERLEUKIN GENETICS INC.

INTERNATIONAL LLC

 

 

 

 

 

 

 

 

By:

/s/ Jay Ertl

 

By:

/s/ Fenel M. Eloi

 

Jay Ertl

 

 

Its:

Vice President, Product Supply

 

Its:

Chief Financial Officer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[g38061keimage002.jpg]

 

 

 

IL-1 TEST REPORT

 

NAME:

 

REPORT DATE:

 

This is a research test for informational and internal purposes only. It is not
intended to diagnose, treat or prevent a specific disease or assess a specific
health condition.  It is intended to provide personalized information to
individuals who are interested in further knowledge to improve or maintain
health and wellness.

 

RESULTS:

 

Your IL-1 gene variation test result is:

 

Pattern  1

 

Your individual composite genotype is:

 

IL-1A (+4845)

 

IL-1B (+3954)

 

IL-1B (-511)

 

This pattern has been associated in clinical studies with a higher level of
chronic inflammatory response and, in some cases, with an increased risk for
cardiovascular disease.  The interpretation of your IL-1 DNA test is based on
three large clinical studies which found that individuals with pattern 1 had a 3
to 5 fold increased risk of heart attack or death from cardiovascular disease
than individuals who did not have pattern 1.   This level of increased risk is
in the range of the risk associated with many of the other, “conventional”
cardiovascular risk factors.  By knowing your individual genotype, you can now
make diet and lifestyle changes to address this previously unknown risk factor. 
We encourage you, with the help of health and nutrition professionals, to use
this information to develop your own personalized strategy for minimizing risk
to cardiovascular disease.

 

The prevalence of pattern 1 is approximately 37% in populations of European
descent. This frequency may differ in other ethnic groups.

 

BACKGROUND  INFORMATION:

 

In recent years, medical researchers have firmly established the existence of
several factors that, when present in an individual, place that person at
increased likelihood or “risk” of developing cardiovascular disease.  These
factors are often referred to by doctors as “conventional cardiovascular risk
factors”.   The most prominent among them are high blood pressure, smoking,
diabetes, obesity, high cholesterol levels and physical inactivity.

 

Interleukin Genetics Inc • 135 Beaver Street • Third Floor • Waltham • MA •
01890 • Tel: 781-398-0700 • Fax: 781-398-0720

 

--------------------------------------------------------------------------------


 

Despite all the progress made through the study of conventional cardiovascular
risk factors, it has long been clear that their presence does not account for
all of the causes of cardiovascular disease.  Recent scientific discoveries
indicate that some of the previously unexplained causes of cardiovascular
disease may be due to specific variations in DNA that each of us have inherited
through our families.   Just as is the case for the conventional cardiovascular
risk factors, the mere presence of one or more of these DNA variations does not
mean that an individual will definitely develop cardiovascular disease. However,
being aware that these factors are present can be helpful in taking steps to
reduce risk.

 

Thus, we have analyzed your DNA to identify this additional risk factor.
Specifically, we have identified individual variations in the Interleukin gene
that influences the level of inflammation in your body.

 

 

Signature of Chief Medical Officer:

 

 

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF PURCHASE

 

The order on the reverse side is subject to the following:

 

1.               The term “Supplier” shall mean the person or entity to whom or
which this Purchase Order is directed irrespective of whether the Supplier acts
in the capacity of seller, buying agent acting on behalf of Buyer, selling agent
acting on behalf of a seller, or any other capacity.

 

2.               No conditions, terms or provisions inserted by Supplier in
acknowledging and accepting this Order shall be effective unless the same are
accepted in writing by Buyer.  The failure of Supplier to acknowledge this
Purchase Order in writing within ten (10) days of the date of receipt thereof,
or the commencement of performance required by this offer, shall be conclusive
evidence of Supplier’s approval of and consent to all terms and conditions of
purchase herein contained.

 

3.               Terms: As stated on reserve side, but invoice not payable until
shipment inspected and accepted by Buyer.  In the event Buyer makes payment of
invoice within the period allowed for the purpose of obtaining cash discount
offered, such payment shall not prejudice the right of Buyer to return articles
found defective or which fail inspection and receive credit or reimbursement
from Supplier:

 

Individual invoices showing order number and purchase item number must be issued
against this Order.

 

Buyer reserves right to return all invoices submitted incorrectly, and Purchase
Order terms shall be determined as of date latest correct invoice received.

 

Shipping container must be labeled or marked to identify contents without
opening, and contain packaging slip’s listing contents.

 

Buyer’s Purchase Order number must appear on all packing slips, delivery tickets
and bills of lading, issued in connection with such order and must be marked
“partial” or “complete” for each delivered item.

 

4.               Prices: Invoices showing higher costs than printed on the Order
will be subject to a charge-back for difference.  Price changes must be approved
by the Buyer in writing.  Buyer is to receive the benefits of any price
decreases up to the specified date of shipment.

 

5.               Advance Manufacture and Shipments: Supplier shall not
manufacture in advance of Supplier’s normal flow time or deliver any material in
advance of the schedule set forth in this order without Buyer’s written
permission.

 

6.               Inspection & Audit: All articles furnished under this Purchase
Order are subject to inspection and acceptance within 30 days of delivery at
Buyer’s plant, not withstanding any payments or other prior inspection.  Lots of
articles furnished under this Purchase Order which exceed a 1% defect level or
the percentage stated on the applicable Defect Check List, may be 100% inspected
by Buyer at Supplier’s expense.  At Buyer’s option, defective articles may be
returned at Supplier’s expense (including packaging and shipping) for sorting,
correction, replacement or credit as Buyer elects.

 

Supplier agrees that its plant, or such parts thereof as may be engaged in the
performance of this order shall be subject to inspection by Buyer and its
authorized representative during normal business hours.

 

7.               General Warranty and Indemnification: Supplier expressly
warrants that all articles to be delivered under this Purchase Order will be
free from defects of material and workmanship and will conform to applicable
drawings, specifications, samples or other written descriptions given under this
order, whether or not attached hereto, and, to the extent the subject articles
are not manufactured pursuant to design originated by Buyer, that same are free
of any defect in design.  This warranty shall run to Buyer and its successors
for the article furnished under this order.  In connection with such articles,
Supplier shall defend any product liability claim or suit against Buyer or its
customers and shall indemnify and save harmless Buyer and its customers from and
against any and all damages, expenses and judgments which Buyer or its customers
may suffer, incur or sustain as a result thereof.

 

8.               Subcontracts: Except for articles proprietary to Supplier, no
subcontracts hereunder shall be made by Supplier herein with any other party for
furnishing any of the completed or substantially completed articles, spare parts
or work herein contracted for, without the prior written consent of Buyer.

 

9.               Patent Protection: To the extent the subject articles are not
manufactured pursuant to design originated by Buyer, Supplier agrees to
indemnify Buyer and its customers for all loss and expense arising from claims
(by suit or otherwise) of patent and/or trademark infringements resulting from
Buyer’s or its customer’s use or sale of products supplied by Supplier under
this order.

 

10.         Engineering Information: Supplier agrees that all drawings,
specifications, samples and/or written disclosures forming a part of this order,
either by reference or otherwise, are the property of Buyer and are submitted in
confidence with the understanding and agreement by Supplier that such drawings,
specifications, samples, and/or written disclosures so marked shall not be
utilized, in whole or in part, by Supplier, either for itself or by it on behalf
of any other person, firm or corporation, without written permission of Buyer.

 

11.         All commissions to create or contribute a specific work described on
the front side of this Purchase Order (the “Work”) are hereby accepted by
Supplier for value received.  All material delivered to Buyer or contributed to
the Work shall be reproduced and distributed by Buyer.  Supplier and Buyer
hereby agree that the Work is a “work made for hire” as that term is defined in
the Copyright Law of the United States of America and that Buyer is entitled to
claim authorship as defined in the Copyright Law and ownership of the
copyright.  To the extent not otherwise assigned by operation of law, supplier
hereby assigns or agrees to assign to Buyer its entire right, title and interest
in the Work, including all copyrights.

 

12.         Packaging: All items shall be packed by Supplier in suitable
containers for protection to permit safe transportation and handling.  No charge
shall be made by Supplier for packaging unless provided for on reverse side.

 

13.         Toxics in Packaging Reduction Laws: Vendor guarantees that packaging
and packaging components manufactured and/or supplied to Buyer, and delivered to
Buyer on or after January 1, 1992, do not contain lead, cadmium, mercury, or
hexavalent chromium that has been intentionally introduced during manufacturing
or distribution of said package or packaging components.  Should incidental
levels of lead, cadmium, mercury, or hexavalent chromium be present, these
levels conform with allowable limits prescribed by all applicable federal,
state, and local laws, statutes, rules, regulations, and ordinances.

 

14.         Assignment: Supplier may not assign this order without prior written
consent of Buyer.  Claims for monies due or to become due under this order may
be assigned by Supplier provided Supplier shall supply Buyer promptly with two
copies of any such assignment.  Payment to an assignee of any such claim shall
be subject to setoff or recoupment for any present or future claim or claims
which Buyer may have against Supplier.  Buyer reserves the right to make direct
settlements and/or adjustments in price with Supplier under the terms of this
order, notwithstanding any assignment of claims for monies due or to become due
hereunder and without notice to the assignee.

 

15.         Changes: Buyer may, at any time and from time to time, by Purchase
Order Amendment issued to Supplier:  (a) make changes in shipping and packing
instructions; (b) increase or decrease the quantity of products ordered; (c)
change the drawings or specifications; (d) issue a suspension of work order; (e)
make changes in the delivery schedule.  If such changes cause an increase or
decrease in the amount of work hereunder or in the cost of performance, or in
the time required for performance, an equitable adjustment shall be made in the
contract price and/or the delivery schedule and the Purchase Order shall be
amended in writing accordingly.  Any claims for adjustment under this clause
must be asserted within sixty (60) days from the date of the Purchase Order
Amendment.  Failure of Supplier to make written notice thereof shall, upon
expiration of the sixtieth (60) day, be construed as a waiver for any such
adjustment.  All articles covered hereunder shall be manufactured in accordance
with this purchase order unless a change thereto is subsequently authorized by a
written Purchase Order Amendment issued by Buyer.

 

16.         Termination: Buyer may terminate work under this Purchase Order in
whole or in part at any time by notice to Supplier in writing.  Supplier will
thereupon immediately stop work on this Purchase Order or the terminated portion
thereof and notify its subcontractors to do likewise.  Except where such
termination is caused by a default or delay of Supplier, Supplier shall be
entitled to reimbursement for its actual costs incurred up to and including the
date of termination, applicable to the termination and in accordance with the
recognized accounting practices.  Supplier shall also be entitled to a
reasonable profit on the work done prior to such termination at a rate not
exceeding the rate used in establishing the original purchase price.  The total
of such claim shall not exceed the cancelled commitment value of this purchase
order.  Termination claim shall be subject to Inspection and Audit provisions of
clause 6 above.

 

17.         Termination for Default: Buyer may terminate this Purchase Order, or
any part thereof, by written or telegraphic notice of default to Supplier signed
by Buyer under any of the following circumstances:

 

A.           If Supplier refuses or fails to make deliveries or perform the
services within the time specified or extensions thereof agreed to in writing by
Buyer.

 

B.             If Supplier fails to comply with any of the other provisions of
this Purchase Order, or so fails to make progress as to endanger performance of
this Purchase Order in accordance with its terms, and does not cure any such
failure within a period of ten (10) days (or such longer period as Buyer may
authorize by written notice signed by Buyer) after receipt of notice from Buyer
specifying such failure.

 

C.             If Supplier becomes insolvent or is subject to proceedings under
any law relating to bankruptcy, insolvency, or the relief of debtors.

 

In the event of such termination, Buyer shall be free to purchase similar
supplies elsewhere or secure the manufacture and delivery of such supplies by
contract or otherwise, and Supplier shall be liable to Buyer for any excess cost
to Buyer, provided, however, Supplier shall not be liable to Buyer for such
excess cost when the default of Supplier is due to causes beyond its control,
i.e., Acts of God, strikes, National Emergency, etc., provided further, Supplier
shall not be excused from liability unless Supplier has notified Buyer in
writing of the existence of such cause within ten (10) days from the beginning
thereof.

 

18.         Law Governing: This Purchase Order shall be governed by the laws of
the State of Michigan and the parties agree and consent to the jurisdiction of
the courts located in Grand Rapids, Michigan to resolve any dispute arising out
of this transaction.

 

19.         Any waiver of strict compliance with the terms hereof by Buyer shall
not constitute a waiver of Buyer’s right to insist upon strict compliance with
the terms of this order hereafter.

 

20.         Taxes: Buyer shall not be liable for any federal, state or local
taxes unless separately stated on the Purchase Order.

 

21.         Acceptance of this order constitutes certification by Supplier that
any advertising allowances and other merchandising payments and services given
in connection herewith are being made available on proportionally equal terms to
all other customers competing in the distribution of the ordered products or
commodities.

 

22.         Safety Requirements: All machinery and equipment must meet the
safety standards of the Federal Occupational Safety and Health Act of 1970
(Public Law No. 91-596) and the applicable state safety statutes.

 

23.         Supplier shall be required to furnish a certificate that the
articles listed on this purchase order were produced in compliance with all
applicable requirements of Section 6, 7 and 12 of the Fair Labor Standards Act
of 1938 as amended, and of the regulations and orders of the Administrator of
the Wage and Hour Division issued under Section 14 thereof.

 

In the event that any articles listed on this Purchase Order are in a misbranded
package within the meaning of the Federal Hazardous Substances Act, the Federal
Food, Drug and Cosmetic Act, the Federal Insecticide, Fungicide and Rodenticide
Act, or the Federal Fair Packaging and Labeling Act, the Poison Prevention
Packaging Act of 1970, or any other federal, state or municipal law, ordinance
or regulation, the Supplier agrees to pay all costs of relabeling and such other
costs as are necessary so that the article will fully comply with the applicable
federal, state or municipal laws or regulations.  Supplier agrees to furnish
buyer an analysis of the contents and/or characteristic of the product sold
pursuant to this Purchase Order.

 

24.         Supplier hereby agrees that the products which are the subject of
this agreement, which bear labels approved by Buyer, and which are identified by
one or more of Buyer’s trade name and trademarks shall be sold only to Buyer and
shall not be sold to any other person, firm, or corporation, including any
distributor of Buyer’s products.  All packages or containers in which product
sold hereunder is packaged must be marked clearly with the Buyer part number
shown on the first page of this order.

 

25.         Supplier shall not, under any circumstances, divulge or release
Buyer’s name as being a customer of Supplier to any person, association,
corporation, or governmental agency without prior written authority from Buyer.

 

26.         In the event any ingredient and/or materials used by Supplier in the
manufacture or fabrication of Buyer’s products are declared by any governmental
agency to be unsafe or unfit for the use contemplated, Supplier shall notify
Buyer, and Supplier shall immediately cease and desist from the further use of
such ingredients or materials, and Buyer shall be released from any further
obligations hereunder.  Supplier shall furnish to Buyer copies of all documents
issued by such governmental agency imposing any requirement or restriction upon
Supplier together with responses by Supplier showing compliance or
non-compliance.  Supplier shall resume production of products for Buyer only
after written notice to Buyer that substitute materials of like quality have
been approved by such governmental agency and Buyer has approved in writing the
resumption of production by Supplier.

 

27.         Insurance: If Supplier performs labor or services within the plant
or on premises of Buyer, Workers Compensation plus Liability Insurance
Certificate must be submitted to and approved by Buyer before such labor or
service begins.

 

28.         CUSTOMS, EXPORT/IMPORT REQUIREMENTS:

 

(1)          Supplier shall supply, upon request and without delay, all
information and documentation deemed necessary by Buyer and/or Customs
authorities to comply with Customs, Export and Import requirements of the
country(s) of export and country(s) of importation of the goods.

 

(2)          Supplier shall be solely responsible for complying with U.S.
Country(s) of Origin Marking requirements, established by U.S. law and U.S.
Customs Service rulings, for goods to be imported into the United States.

 

(3)          Supplier shall be solely responsible for compliance of products
with technical compliance and origin marking requirements of the applicable
country(s) of importation.

 

(4)          Supplier hereby transfers to Buyer all transferable customs duty
and import tax drawback or refund rights, if any, relating to the goods
(including rights developed by substitution and rights which may be acquired
from Supplier’s suppliers).  Supplier shall inform Buyer of the existence of any
such drawback or refund rights and, upon Buyer’s request, shall supply Buyer
with such documents and information as may be required to obtain such drawbacks
or refunds.

 

--------------------------------------------------------------------------------


 

Riders

 

Rider 1 (to be attached as a schedule)

Schedule A

 

End-User Warranty


 


SELLER SHALL WARRANT TO EACH END-USER OF THE GENETIC TEST THAT THE GENETIC TEST
SHALL BE PERFORMED BY SELLER IN ACCORDANCE WITH APPLICABLE CLIA REQUIREMENTS BY
INDIVIDUALS WHO ARE APPROPRIATELY EXPERIENCED AND QUALIFIED TO PERFORM SUCH
TEST.

 

 

Rider 2 (to be included after the Warranty Section

 

5.                                  Warranty Disclaimer.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH
RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.

 

6.                                  Limited Liability.   NOTWITHSTANDING
ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, NEITHER THE SELLER NOR ACCESS WILL
BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY
FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS
OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR TECHNOLOGY.

 

--------------------------------------------------------------------------------